SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities and Exchange Act of 1934 Amendment No. 2 OCZ TECHNOLOGY GROUP INC (Name of Issuer) Common Stock, par value $0.0025 per share (Title of Class of Securities) 67086E204 (CUSIP Number) December 31, 2010 (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) Page 1 of 11 Pages *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 67086E20413GPage 2of 11 Pages (1)NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Empire Capital Partners, L.P. (2)CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ** (a)[ ] (b)[X] (3)SEC USE ONLY (4)CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF(5)SOLE VOTING POWER -0- SHARES BENEFICIALLY(6)SHARED VOTING POWER 212,125 Common Stock Shares 273,686 Based on Warrant Shares OWNED BY EACH(7)SOLE DISPOSITIVE POWER -0- REPORTING PERSON WITH(8)SHARED DISPOSITIVE POWER 212,125 Common Stock Shares 273,686 Based on Warrant Shares (9)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (10)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES **[] (11)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.4% (12)TYPE OF REPORTING PERSON ** PN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 67086E20413GPage3of 11 Pages (1)NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Empire GP, L.L.C. (2)CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ** (a)[ ] (b)[X] (3)SEC USE ONLY (4)CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF(5)SOLE VOTING POWER -0- SHARES BENEFICIALLY(6)SHARED VOTING POWER 212,125 Common Stock Shares 273,686 Based on Warrant Shares OWNED BY EACH(7)SOLE DISPOSITIVE POWER -0- REPORTING PERSON WITH(8)SHARED DISPOSITIVE POWER 212,125 Common Stock Shares 273,686 Based on Warrant Shares (9)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (10)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES **[ ] (11)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)1.4% (12)TYPE OF REPORTING PERSON ** OO ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 67086E20413GPage4of 11 Pages (1)NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Empire Capital Management, L.L.C. (2)CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ** (a)[ ] (b)[X] (3)SEC USE ONLY (4)CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF(5)SOLE VOTING POWER -0- SHARES BENEFICIALLY(6)SHARED VOTING POWER 427,762 Common Stock Shares 550,858 Based on Warrant Shares OWNED BY EACH(7)SOLE DISPOSITIVE POWER -0- REPORTING PERSON WITH(8)SHARED DISPOSITIVE POWER 427,762 Common Stock Shares 550,858 Based on Warrant Shares (9)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (10)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES **[ ] (11)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.8% (12)TYPE OF REPORTING PERSON ** OO ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 67086E20413GPage 5of 11 Pages (1)NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Scott A. Fine (2)CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ** (a)[ ] (b)[X] (3)SEC USE ONLY (4)CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF(5)SOLE VOTING POWER -0- SHARES BENEFICIALLY(6)SHARED VOTING POWER 639,887 Common Stock Shares 824,544Based on Warrant Shares OWNED BY EACH(7)SOLE DISPOSITIVE POWER -0- REPORTING PERSON WITH(8)SHARED DISPOSITIVE POWER 639,887 Common Stock Shares 824,544Based on Warrant Shares (9)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (10)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES **[ ] (11)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.2% (12)TYPE OF REPORTING PERSON ** IN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 67086E20413GPage6of 11 Pages (1)NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Peter J. Richards (2)CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ** (a)[ ] (b)[X] (3)SEC USE ONLY (4)CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF(5)SOLE VOTING POWER -0- SHARES BENEFICIALLY(6)SHARED VOTING POWER 639,887 Common Stock Shares 824,544Based on Warrant Shares OWNED BY EACH(7)SOLE DISPOSITIVE POWER -0- REPORTING PERSON WITH(8)SHARED DISPOSITIVE POWER 639,887 Common Stock Shares 824,544Based on Warrant Shares (9)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (10)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES **[ ] (11)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.2% (12)TYPE OF REPORTING PERSON ** IN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 67086E20413GPage7of 11 Pages Item 1(a).Name of Issuer: The name of the issuer is OCZ TECHNOLOGY GROUP INC (the “Company”). Item 1(b).Address of Issuer's Principal Executive Offices: The Company's principal executive offices are located6373 San Ignacio Avenue San Jose, CA 95110 Item 2(a).Name of Person Filing: This statement is filed by: (i) Empire Capital Partners, LP, a Delaware limited partnership (“Empire Capital”), with respect to the shares of Common Stock and/or Warrants (as defined below) directly owned by it; (ii) Empire GP, LLC, a Delaware limited liability company (“Empire GP”), with respect to the shares of Common Stock and/or Warrants directly owned by Empire Capital; (iii) Empire Capital Management, LLC, a Delaware limited liability company (“Empire Management”) with respect to the shares of Common Stock and/or Warrants directly owned by Empire Capital Partners, LTD (the “Empire Overseas Fund”) and Empire Capital Partners Enhanced Master Fund, LTD (the “Enhanced Master Fund”); (iv) Mr. Scott A. Fine (“Mr. Fine”) with respect to the shares of Common Stock and/or Warrants directly owned by Empire Capital, the Empire Overseas Fund and the Enhanced Master Fund; and (v) Mr. Peter J. Richards (“Mr. Richards”) with respect to the shares of Common Stock and/or Warrants directly owned by Empire Capital, the Empire Overseas Fund and the Enhanced Master Fund. The foregoing persons are hereinafter sometimes collectively referred to as the “Reporting Persons.”Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. Mr. Fine and Mr. Richards each disclaim any beneficial ownership of any of the Company’s securities to which this 13G relates. CUSIP No. 67086E20413GPage8of 11 Pages Item 2(c).Citizenship: Empire Capital is a limited partnership organized under the laws of theState of Delaware.Each of Empire GP and Empire Management is a limited liability company organized under the laws of the State of Delaware.Messrs. Fine and Richards are each a United States citizen. Item 2(d).Title of Class of Securities: Common Stock, par value $0.0025 per share (the “Common Stock”) Item 2(e).CUSIP Number: 67086E204 Item 3.If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: (a) [ ]Broker or dealer registered under Section 15 of theAct, (b) [ ]Bank as defined in Section 3(a)(6) of the Act, (c) [ ]Insurance Company as defined in Section 3(a)(19) ofthe Act, (d) [ ]Investment Company registered under Section 8 of theInvestment Company Act of 1940, (e) [ ]Investment Adviser in accordance with Rule 13d-1 (b)(1)(ii)(E), (f) [ ]Employee Benefit Plan or Endowment Fund in accordancewith 13d-1 (b)(1)(ii)(F), (g) [ ]Parent Holding Company or control person in accordancewith Rule 13d-1 (b)(1)(ii)(G), (h) [ ]Savings Association as defined in Section 3(b) of theFederal Deposit Insurance Act, (i) [ ]Church Plan that is excluded from the definition of aninvestment company under Section 3(c)(14) of theInvestment Company Act of 1940, (j) [ ]Group, in accordance with Rule 13d-1(b)(1)(ii)(J). If this statement is filed pursuant to 13d-1(c), check this box:[x] CUSIP No. 67086E20413GPage9of 11 Pages Item 4.Ownership. The percentages used herein and in the rest of Item 4 are calculated based upon (i) the 34,204,527 shares of Common Stock issued and outstanding as of January 7, 2011 as reflected in the Company's Amended Form 10-Q filed on January 14, 2011 and (ii) the 824,544 additional shares of Common Stock deemed to be outstanding pursuant to Rule 13d-3(d)(1)(i) because such shares may be obtained and beneficially owned by Empire Capital, Empire Management and Mr. Fine/Mr. Richards within 60 days upon exercise or conversion of derivative securities currently owned by the Reporting Persons.Pursuant to Rule 13d-3(d)(1)(i) the number of issued and outstanding shares of Common Stock assumes that each other shareholder of the Company does not exercise or convert herein within 60 days. A.Empire Capital Partners, L.P. and Empire GP, L.L.C. (a) Amount beneficially owned:212,125 Common Stock Shares 273,686 Based on Warrant Shares (b) Percent of class:1.4% (c)(i) Sole power to vote or direct the vote:-0- (ii) Shared power to vote or direct the vote:212,125 Common Stock Shares 273,686 Based on Warrant Shares (iii) Sole power to dispose or direct the disposition:-0- (iv) Shared power to dispose or direct the disposition: 485,811 Empire Capital has the power to dispose of and the power to vote the shares of Common Stock beneficially owned by it, which power may be exercised by its general partner, Empire GP.Empire GP does not directly own any shares of Common Stock and/or Warrants.By reason of the provisions of Rule 13d-3 of the Securities Exchange Act of 1934 (the “Act”), Empire GP may be deemed to own beneficially the shares owned by Empire Capital.Mr. Fine and Mr. Richards each disclaim any beneficial ownership of any of the Company’s securities to which this 13G relates. B.Empire Management (a) Amount beneficially owned:427,762 Common Stock Shares 550,858 Based on Warrant Shares (b) Percent of class:2.8% (c)(i) Sole power to vote or direct the vote:-0- (ii) Shared power to vote or direct the vote:978,620 Common Stock (iii) Sole power to dispose or direct the disposition:-0- (iv) Shared power to dispose or direct the disposition:978,620 The Empire Overseas Fund and the Enhanced Master Fund each have the power to dispose of and the power to vote the shares of Common Stock and/or Warrants beneficially owned by them, which power may be exercised by their investment manager, Empire Management.Empire Management does not directly own any shares of Common Stock and/or Warrants.By reason of the provisions of Rule 13d-3 of the Securities Exchange Act of 1934 (the “Act”), Empire Management may be deemed to own beneficially the shares owned by the Empire Overseas Fund and the Enhanced Master Fund.Mr. Fine and Mr. Richards each disclaim any beneficial ownership of any of the Company’s securities to which this 13G relates. CUSIP No. 67086E20413GPage10of 11 Pages C.Scott A. Fine (a) Amount beneficially owned:639,887 Common Stock Shares 824,544 Based on Warrant Shares (b) Percent of class:4.2% (c)(i) Sole power to vote or direct the vote:-0- (ii) Shared power to vote or direct the vote:1,464,431 Common Stock (iii) Sole power to dispose or direct the disposition:-0- (iv) Shared power to dispose or direct the disposition:1,464,431 Messrs. Fine and Richards, as Members, direct the operations of Empire GP and Empire Management.By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the shares beneficially owned by Empire Capital, the Empire Overseas Fund and the Enhanced Master Fund.Mr. Fine and Mr. Richards each disclaim any beneficial ownership of any of the Company’s securities to which this 13G relates. D.Peter J. Richards (a) Amount beneficially owned:639,887 Common Stock Shares 824,544 Based on Warrant Shares (b) Percent of class:4.2% (c)(i) Sole power to vote or direct the vote:-0- (ii) Shared power to vote or direct the vote:1,464,431 Common Stock (iii) Sole power to dispose or direct the disposition:-0- (iv) Shared power to dispose or direct the disposition:1,464,431 Messrs. Fine and Richards, as Members, direct the operations of Empire GP and Empire Management.By reason of the provisions of Rule 13d-3 of the Act, each may be deemed to beneficially own the shares beneficially owned by Empire Capital, the Empire Overseas Fund and the Enhanced Master Fund.Mr. Fine and Mr. Richards each disclaim any beneficial ownership of any of the Company’s securities to which this 13G relates. Item 5.Ownership of Five Percent or Less of a Class. As of the date of this filing, Empire Capital, Empire GP, Empire Management, the Empire Overseas Fund the Charter Oak Funds and/or the Enhanced Master Fund no longer owns shares in excess of five percent of a class of these securities. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. CUSIP No. 67086E20413GPage11of 11 Pages Item 10.Certification. Each of the Reporting Persons hereby makes the following certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. DATED:February 14, 2011 By:/s/ Scott A. Fine Scott A. Fine As member of Empire GP, L.L.C. and Empire Capital Management, L.L.C. By: /s/ Peter J. Richards Peter J. Richards As member of Empire GP, L.L.C. and Empire Capital Management, L.L.C.
